Title: The Commissioners to Samuel Tucker, 13 July 1778
From: First Joint Commission at Paris,Adams, John
To: Tucker, Samuel


     
     Passy, 13 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:160. The Commissioners advised Tucker that to improve the sailing qualities of the Boston, about which adverse reports had been received, he might, in order to replace his ballast, apply to J. D. Schweighauser for a quantity of lead and whatever other goods might be destined for America. Tucker was also to place himself under the orders of Capt. Whipple of the Providence in future voyages and provide future passage to America for Thomas Simpson if Simpson requested it.
     In letters of the same date the Commissioners informed Schweighauser and Whipple of the portions of the letter relating to them (same, 4:160–161).
    